Title: To George Washington from John Henery Zimmerman, 2 November 1794
From: Zimmerman, John Henery
To: Washington, George


        
          To your Excellency
          New York November 2 1794
        
        Who is the one which dwelling and looks on his Judgment Seat below on the Poor and Needy Make them to an Instrument Next the Rulers and a Mother of Joy all those Persons Lays their hand upon the sword will go thro their own soul their I am under Sufferings for your Honor which has grev’d me As tho a sword had come thro’ my soul I could feel no more Pain I must be Prosecuted thro the thirteen United States Can find no Protection by Law Even by the Gospell I suffer the most Pain I Received five Pounds by a Pretended Friend which the Bill is Counterfeited twice put me in Jail and was struck by the turnkey No friend took my part all those Persons were against my Religion. Imediately I sent a Message to Dr Cuntzius Minister to the Lutherian Congregation which he is a Father for my soul And has a watchfull Eye over me: for they are a Honorable family I lose my life and blood. a Certain Sunday Evening as I came from the Church went to my Lodging the door was Shut upon me I had to Look for Shelter in the next Tavern where I met several Officers which they had orders from Govenor Clinton if any Man would turn out Volenteerly and [sign] his Name they expected 16 British Vessels at 12 OClock at night I sign’d my name Imediately Out of what Intention I knew not for the Purpose I Pitied the Infants which Laid on their Mothers Breast’s Above my name they draw’d a note of hand for two Hundred And fifty Pounds Currency One man the Name of Heninger Related something to me he took your Excellencys Honor Intirely away which Greivd me to my very soul many thousands of tears on this Account I shed and I am In distress Out of Ready Money for my former war Service true Express to the Honorable Congress I hope Releif from my Distress by your Honor if I could not be Protected by you As Commander in Cheif I be Obligated to write to the first Freedom of the thirteen United States Switzerland I hope Your Excellency has a fathers feeling and thinks me worthy to receive an Answer my Carecter Is to be Inquired by the Same Dr Teolygy Mr Cuntzius may Heavenly Benediction Rest on your Excellency Here I am at your Service till Death Seperate us
        
          John Henery Zimmerman
        
        
        
          N.B. If your Honor pleases to favor me with an Answer Direct to No. 316 Water Street.
        
      